Citation Nr: 1813499	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-31 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a compensable rating for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from August 1980 until his retirement in February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that his disabilities make it difficult for him to work full-time.  See, March 2017 Hearing Transcript.  However, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for entitlement to a TDIU has not been raised as part of the issue on appeal.

For reasons discussed below, the issues of entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine; an evaluation in excess of 10 percent for degenerative joint disease of the left knee; and a compensable rating for degenerative joint disease of the right knee are REMANDED to the AOJ for further development.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the evidence of record, the Board finds that a remand is necessary in order to ensure there is a complete record upon which to decide the Veteran's claims of entitlement.  See 38 C.F.R. § 19.9 (2017).  

During his March 2017 Travel Board hearing, the Veteran testified that his disabilities have worsened significantly since his most recent VA examinations in September 2012.  Specifically, the Veteran testified that range of motion has decreased in both knees due to pain, and that this has resulted in instability issues.  He also testified that his condition may require surgery.  VA and private medical evidence show the Veteran has received steroid injections in his knees, and that he has also been prescribed assistive devices such as knee braces.  With respect to his cervical spine disability, the Veteran testified at his hearing that his symptoms have worsened since undergoing surgery in 2007.  Specifically, the Veteran stated that he required a steroid injection in his neck for pain relief, and that his condition has caused numbness in his upper extremities.  

Because the evidence of record suggests that the Veteran's disabilities have worsened during the pendency of the appeal, remand is necessary in order to afford the Veteran additional VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding VA and private medical treatment records, to include requesting that he identify the medical facilities, doctors, and specific dates of treatment, if possible.

All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.

2.  Then, schedule the Veteran for a VA examination with an appropriate specialist to determine the current severity of his right and left knee disabilities, to include whether the evidence warrants separate disability ratings and/or an increased rating for already service-connected disabilities.  The examiner must review the Veteran's entire claims file, and the examination report should note that review.

The examiner should specifically note the presence or absence of all symptoms or pathology noted therein, to specifically include whether there is (1) recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe; (2) dislocation of the semilunar cartilage and, if so, whether it is accompanied by frequent episodes of locking, pain, and effusion into the joint; (3) genu recurvatum; or (4) ankylosis and, if so, its position. 

Range of motion studies must include active and passive motion and weight-bearing and non-weight-bearing as well as range of motion measurements of the opposite, undamaged joint (if possible).  

The examiner must also note any further functional limitations due to pain, weakness, fatigue, incoordination, or other such factors.  If there is pain observed on range of motion testing, the examiner must note the point (in degrees) at which pain begins.

Additionally, the examiner must specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current severity of his cervical spine disability.  The examiner must review the Veteran's entire claims file, and the examination report should note that review.

The examiner should specifically note the presence or absence of all symptoms or pathology noted therein.  Range of motion studies must include active and passive motion and weight-bearing and non-weight-bearing.

The examiner must also note any further functional limitations due to pain, weakness, fatigue, incoordination, or other such factors.  If there is pain observed on range of motion testing, the examiner must note the point (in degrees) at which pain begins.

Additionally, the examiner must specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  

4.  Then, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017


